Citation Nr: 1622579	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-37 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for myelodyplastic syndrome (MDS), claimed as Bone Marrow Cancer, to include as a result of mustard gas.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  The Board notes that jurisdiction is now with the RO in Denver, Colorado.

The Veteran requested a hearing before the Board.  The Board notes that the Veteran later cancelled this request in April 2016, and has indicated that he would not like to reschedule the hearing as the current condition of his health would make it very difficult to attend.  Thus, the Board may proceed with adjudication of this appeal without providing a hearing.  See 38 C.F.R. § 20.704 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   The Veteran was exposed to mustard gas in service.

2.   Myelodysplastic syndrome is not a disorder presumed to be caused by exposure to mustard gas. 

3.   Resolving all doubt in his favor, the Veteran's myelodysplastic syndrome is etiologically related to his exposure to mustard gas during service.



CONCLUSION OF LAW

Service connection for myelodysplastic syndrome, to include as a result of mustard gas, is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision to grant service connection for myeldoysplastic syndrome (MDS) herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provides that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD). 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current above-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Contentions

The Veteran seeks service connection for MDS, to include as a result of mustard gas.  The Veteran contends that while in basic training at Camp Wolters, Texas in 1944, the Veteran partook in a mustard gas identification exercise where trainees were told to remove gas masks for a short period then replace them.  The Veteran contends that the trainers failed to advise the trainees that the gas masks could still contain the gas when the masks were put back on, and that resulted in inhalation of too much mustard gas by the Veteran, while ultimately caused his MDS.

Facts

The Veteran had basic training in Camp Wolters, Texas.  The Veteran's exposure to mustard gas while in Camp Wolters has been confirmed.  See Military Document dated April 2, 2014.  

The Veteran was diagnosed with myelodysplastic syndrome (MSD) based on a bone marrow biopsy in November 2011. 

The Veteran has asserted that his MSD is a result of his exposure to mustard gas while in service.

Although MDS is a potential precursor to acute myeloid leukemia (AML), the Veteran does not have a current diagnosis of AML.

In February 2012, the Veteran's oncologist submitted a letter stating that it is his medical opinion that the Veteran's recently diagnosed MDS may possibly be related to his reported exposure to mustard gas during his service in the US Army.  

The Veteran's oncologist again submitted a letter in February 2014 which stated that MDS has been associated with environmental factors such as exposure to chemicals, radiation, tobacco use, or chemotherapy drugs.  The letter indicated that it is well known that exposure to mustard gas may induce bone marrow damage acutely; resulting in decreased blood counts resulting in the need for blood transfusions and susceptibility to infections and that there is data linking sulfur mustard exposure to MDS and acute leukemia.  The Veteran's oncologist concluded that it is possible that the MDS the Veteran suffers from is related to his exposure to mustard gas.

The Veteran was afforded a VA examination in August 2014 for his MDS but an opinion as to the etiology of his disability was not provided.

Analysis:

The VA previously conceded that the Veteran was exposed to mustard gas when it awarded service connection for COPD in a September 2014 rating decision.  Therefore, the Board will not refute this finding and the first element is met.  However, while the Veteran has a current diagnosis of MDS, which is a potential precursor to acute myeloid leukemia, MDS is not an associated disability for which a presumption can be provided.  Therefore, an award for service connection on a presumptive basis is not warranted.

Nevertheless, even though a disease is not included on the list of presumptive diseases associated with mustard gas exposure, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As previously stated, the Veteran was diagnosed with MDS in November 2011.  Therefore, the first requirement for direct service connection is met.  Additionally, as the Veteran's exposure to mustard gas has been conceded, the second element of service connection, an in-service incurrence, has been met.

Therefore, the remaining question is whether there is a nexus between the claimed in-service injury and the Veteran's present disease.

The Veteran's oncologist, who is also Board Certified in Hematology, has provided two opinions which provide a link between the Veteran's disease and service.  Specifically, in February 2012, the Veteran's oncologist stated that it is his medical opinion that the Veteran's recently diagnosed MDS may possibly be related to his reported exposure to mustard gas during his service in the US Army.  Then, in February 2014, the Veteran's oncologist submitted another opinion which stated that MDS has been associated with environmental factors such as exposure to chemicals, radiation, tobacco use, or chemotherapy drugs.  The letter indicated that it is well known that exposure to mustard gas may induce bone marrow damage acutely; resulting in decreased blood counts resulting in the need for blood transfusions and susceptibility to infections and that there is data linking sulfur mustard exposure to MDS and acute leukemia.  The Veteran's oncologist concluded that it is possible that the MDS the Veteran suffers from is related to his exposure to mustard gas.

The Board notes that generally, medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, saying something "could" be related to service is akin to just as well saying it "could not" be related and, therefore, is insufficient reason to grant service connection, but also similarly to deny it.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

However, an "absolutely accurate" determination of etiology is not a condition to granting service condition, nor is a "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, the Board finds that while the Veteran's oncologist did not state whether it is at least as likely as not that the Veteran's MDS was caused by exposure to mustard gas, after reviewing the full medical opinion, it is clear that the Veteran's oncologist conclusively stated that medical evidence establishes a link between the Veteran's diagnosis of MDS and mustard gas.  Additionally, the Board finds it highly probative that the opinion was provided by the Veteran's treating oncologist who also is Board Certified in Hematology, and who has knowledge of the Veteran's medical history.  Therefore, the Board affords these opinions great probative weight.

The Board notes that the Veteran was afforded a VA examination in August 2014, however, that examination did not provide an opinion as to the etiology of the Veteran's MDS.

As such, the evidence shows that the Veteran has a current diagnosis, an in-service injury, and probative medical evidence relating the Veteran's MDS to service.  Moreover, there are no negative opinions of record.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of entitlement to service connection for MDS on a direct basis.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49. 54 (1990). 



ORDER

Service connection for myelodysplastic syndrome is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


